DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20170038089), hereinafter referred to as Wang.


Re claim 1, Wang teaches a electric blower system, comprising:
a blower (e.g. see Fig 1, “wind wheel”);
an airflow system (see Fig 1) defining a variable system resistance (see different resistance in Table 3 “static pressure”);
an electric motor (1) coupled to said blower and configured to turn said blower to generate the airflow through said airflow system, said electric motor including:
a motor controller (“main control circuit board of system controller”) configured to:
operate said motor at a first torque (see torque measured in Table 3 for CFM 1400; see also ¶ 90, “recording the rotational speed n and the corresponding torque T at the stable state of the motor”) and a first speed (see speed measured in Table 3; see also ¶ 90, “recording the rotational speed n and the corresponding torque T at the stable state of the motor”) to generate a first airflow (actual air flow);
determine, a first airflow value (e.g. table 3, “1400”) corresponding to the first speed and the first torque of said electric motor and a first system resistance (e.g. table 3, “static pressure”; see e.g. ¶ 90 and 94), wherein the first airflow value, the first torque, and the first speed define a first benchmark data point (e.g. table 3 line of airflow 1400);
operate said motor at a second torque (see torque measured in Table 3 for CFM 1080) and a second speed (see speed measured in Table 3 for CFM 1080) to generate a second airflow (actual air flow);
determine, a second airflow value (e.g. table 3, “1080”) corresponding to the second speed and the second torque of said electric motor and a second system resistance (e.g. table 3, “static pressure”; see e.g. ¶ 90 and 94), wherein the second airflow value, the second torque, and the second speed define a second benchmark data point (e.g. table 3 line of airflow 1400); and
generate, from at least the first and second benchmark data points, an operating profile for said electric blower system defining torque, speed, and airflow points for different system resistances (see Profile of Table 3 and Fig 12).
Wang does not explicitly teach the limitation of a sensor coupled to said airflow system and configured to measure the speed and torque. 

Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Wang and integrated a sensor coupled to said airflow system and configured to measure the speed and torque, in order to provide a simple system to acquire such parameters.

Re claim 3, Wang, as modified, the system of claim 1. Wang further teaches the limitation of wherein said motor controller is further configured to store the operating profile in a memory (implicit e.g. ¶ 69, “Each target air volume corresponds to a group of coefficients C1, C2 . . . , Cm and the corresponding relations are stored”). 

Re claim 4, Wang, as modified, the system of claim 1. Wang further teaches the limitation of wherein said motor controller is configured to generate the operating profile at torques other than the first torque and the second torque, and speeds other than the first and second speeds (see Table 3).

Re claim 5, Wang, as modified, the system of claim 1. Wang further teaches the limitation of wherein said motor controller is further configured to generate a first plurality of data points corresponding to the first system resistance, and a second plurality of data points corresponding to the second system resistance (see Table 3, see data points for each static pressure i.e. 25 and 50).

Re claim 6, Wang, as modified, the system of claim 1. Wang further teaches the limitation of wherein the first torque and the second torque are different (see Table 3, wherein .4 is different from .33).

Re claim 7, Wang, as modified, the system of claim 1. Wang further teaches the limitation of wherein the first torque and the second torque are the same (see Table 3, wherein .29 is different from .29).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jeung et al (US 20100256821) teaches another blower motor control system that uses torque and speed to control the airflow.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392. The examiner can normally be reached Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        2/8/2022